Mr. Justice McSurely delivered the opinion of the court. 2. Limitation of actions, § 121* — when request for leave to file plea is too late. Refusal to permit the filing of a plea setting up the statute of limitations is not error where leave to file it is first sought after trial and review and remandment by the Supremé Court. 3. Limitation of actions, § 106* — when refusal to allow filing of plea is not error. Refusal to permit the filing of a plea setting up the statute of limitations is not error where, even if the plea should be sustained, it would not end the litigation, but would leave open to plaintiff the remedy of assumpsit or of mandamus. 4. Appeat. and ebbob, § 1725* — what matters deemed adjudicated on former appeal. The rule is that not only those matters which are presented for determination, but also those which could have been presented, shall be deemed to have been adjudicated by the decision of the Supreme Court on a former appeal.